DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ochiai et al. (10,518,542).

 	Regarding claim 1, Ochiai teaches a liquid ejection apparatus comprising: 
a casing (fig. 3, item 12); 
a liquid ejection head (fig. 1, item 14) that ejects a liquid; and 
an attachment portion (fig. 3, item 32) to which a waste liquid container (fig. 3, item 29) used for storing a waste liquid discharged from the liquid ejection head is fitted and attached in a detachable manner (compare figs. 1-3), 
wherein the attachment portion comprises an opening (see fig. 3) formed in an outer side surface of the casing and a recess continuous with the opening and is structured such that an attaching direction (fig. 3, X+ direction) of the waste liquid container when the waste liquid container is being attached to the attachment portion is defined as a first direction, 
wherein in the attachment portion, a discharging portion (figs. 4, 5, half of portion 31 further in the +X direction) used for outputting the waste liquid to the waste liquid which is the attaching direction of the waste liquid container (see fig. 4, note that, as defined above, the discharging portion is on the inward side as opposed to the outward side) with respect to a position bisecting a length along the first direction of a region occupied by the waste liquid container fitted and attached to the attachment portion, and wherein the discharging portion faces a direction orthogonal to the first direction (see fig. 5, Note discharging portion faces –Z direction, which is orthogonal to +X direction. Note also that the language “a position bisecting a length along the first direction of a region occupied by the waste liquid container…” could mean more than one thing. That is, there are any number of “regions that [can be said to be] occupied by the waste liquid container” when the container is fitted in the opening. This, coupled with the newly defined “discharging portion” above being on the inner side of the opening meets the limitation. Note that the claim requires only a discharging portion and not a discharging tube or discharging outlet. Note also that the language “the discharging portion faces a direction…” could mean any number of things. The discharging portion is a three-dimensional structure, and so it can technically be said to “face” all directions. It has not been claimed that liquid is discharged in a direction orthogonal to the first direction but rather simply that it faces such a direction). 	Regarding claim 2, Ochiai teaches the liquid ejection apparatus according to claim 1, wherein the casing has substantially a rectangular parallelepiped shape (see fig. 1), and the opening is formed at a position where adjacent two outer side surfaces of the casing connect to each other (see fig. 1), and wherein one of the adjacent two outer side surfaces extends so as to partially cover the recess, and wherein the first direction is a direction parallel to the one of the outer side surfaces (see fig. 1). 	Regarding claim 3, Ochiai teaches the liquid ejection apparatus according to claim 2, wherein a position of the discharging portion in a second direction orthogonal to the first direction is on an inward side of the casing along the second direction with respect to a position bisecting a length of the region along the second direction, and wherein the discharging portion faces a direction orthogonal to both the first direction .
Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.